Citation Nr: 0716900	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-06 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1944 to May 
1946 and from May 1946 to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
performed prior to adjudication of the veteran's claim.

The last time the veteran underwent a VA examination for 
compensation and pension purposes was in October 2003.  
Written statements from the veteran and his representative 
which were received subsequent to the October 2003 VA 
examination have been construed by the Board as an indication 
that the veteran perceives his hearing loss has increased in 
disability since the October 2003 VA examination.  VA's 
General Counsel has indicated that when it is asserted that 
the severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95; see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 
1 Vet. App. 121 (1991).  

In an April 2007 statement, the veteran's representative 
pointed out the fact that the examiner who conducted the 
October 2003 VA examination failed to address what effect the 
veteran's bilateral hearing loss had on his ability to 
function under the ordinary conditions of daily life and upon 
ordinary activity including the effect of the disability on 
engaging in employment.  In light of the recent revision of 
VA disability worksheets, which now include these very 
questions for hearing loss cases, the Board finds further 
support for why this claim must be remanded.  See VBA Fast  
Letter 07-10.

In February 2005, the veteran reported that he was scheduled 
for a hearing test examination by VA in March 2005.  He 
requested that the results of this testing be obtained.  It 
is not apparent to the Board if the testing was conducted but 
an attempt must be made to determine if such evidence is in 
existence and, if so, it should be associated with the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1.  Determine if an audiological 
examination of the veteran was conducted 
by VA in March 2005 and, if so, obtain and 
associate with the claims file a written 
report of such testing.  

2.  Scheduled the veteran for a VA 
examination, by an appropriately qualified 
audiologist, to determine the nature and 
extent of the service-connected bilateral 
hearing loss.  The claims file should be 
made available the examiner for review of 
the pertinent evidence in connection with 
the examination, and the examination 
report must be annotated in this regard.  
All necessary tests and studies, including 
pure tone threshold and Maryland CNC  
audiological tests, should be performed.  
The examiner should comment on the effect 
of the veteran's service-connected hearing 
loss on his ordinary activities, including 
on his ability to obtain and maintain 
substantial  gainful employment.  The 
examiner should provide reasons and bases 
based on medical judgment and facts for 
this opinion.  



3.  Upon completion of the above, 
readjudicate the claim of entitlement to a 
rating in excess of 20 percent for 
bilateral hearing loss.  In the event that 
the claim is not resolved to the 
satisfaction of the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the opportunity to respond.  If 
in order, the case should then be returned 
to the Board for further  review.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

